OPINION HEADING PER CUR                                           








                NO. 12-07-00228-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
NATHAN
ROBERTS,          §          APPEAL FROM THE 159TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
SOUTHLAND
HEALTH
CARE CENTER, L.P.,          §          ANGELINA
COUNTY, TEXAS
APPELLEE   
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
prosecution.  Tex. R. App. P. 42.3(b). 
Appellant perfected his appeal on June 20, 2007.  Thereafter, the clerk’s record was filed on
July 23, 2007, making Appellant’s brief due on or before August 22, 2007.  When Appellant failed to file his brief
within the required time, this court notified him on August 24, 2007 that the
brief was past due and warned that if no motion for extension of time to file
the brief was received by September 4, 2007, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure  42.3(b). 
The notice further informed Appellant that the motion for extension of
time must contain a reasonable explanation for his failure to file the brief
and a showing that Appellee had not suffered material injury thereby.
            To date, Appellant has neither complied with or otherwise
responded to this court’s August 24, 2007 notice.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.
38.8(a)(1), 42.3(b).
Opinion
delivered September 12, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)